Action for damages for personal injuries claimed to have resulted from the negligence of the defendant in the manner of the operation of the doors of its trolley car while plaintiff was attempting to alight therefrom. Judgment for the plaintiff reversed on the facts and a new trial granted, with costs to abide the event. The verdict is against the weight of the evidence. This view is inescapable when the vague and contradictory version of the accident given by the plaintiff is considered in connection with the version thereof furnished by the defendant’s witnesses, Lazansky, P. J., Hagarty, Cars-well and Taylor, JJ., concur; Adel, J., concurs for reversal, but dissents as to a new trial and votes to dismiss the complaint.